G-Regg, J. It appears from the transcript that appellee presented an account for printing, against Prairie county. The county .court, upon consideration, rejected his claim and adjudged that it be disallowed. Bancroft appealed to the circuit court. By consent of the attorneys, for the parties, the case was then taken up and submitted to the court sitting as a jury; then follows a detailed statement of the facts found by the court, and upon which judgment was rendered, in favor of the appellee, for $842, and an order that the same be certified to the county court of Prairie county, etc. No exceptions were taken to any decision or ruling of the court; the court was not asked to declare the law upon the facts; there was no motion for a new trial, nor was there any bill of exceptions or other steps taken to bring the evidence before this court for review, and hence, under the repeated decisions of this court, there are no questions presented here for the action of this court. Chester Ashley v. C. Stoddard, jr., & Co., at the present term of this court; Eason v. Fisher, 1 Ark., 90; McDaniel v. Tait, 5 Ark., 309; Massey v. Gardenhire, 12 Ark., 638; Johnson v. Rutherford, 23, Ark., 24; Peterson v. Gresham, 25 Ark., 380, and other cases. The judgment of the court below is affirmed.